Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  EDWARD ARROYO,

         Plaintiff,

  v.

  AROUND THE CLOCK A/C SERVICE, LLC,
  a Florid Limited Liability Company

        Defendant.
  ______________________________________/

                                            COMPLAINT

         Plaintiff, EDWARD ARROYO (hereinafter, “ARROYO” or “Plaintiff”), by and through

  his undersigned counsel, hereby files this Complaint against Defendant, AROUND THE CLOCK

  A/C SERVICE, LLC, (“Around the Clock” or “Defendant”), and says:

                                   JURISDICTION AND VENUE

         1.        This action is brought against Defendant pursuant to Family and Medical Leave

  Act (“FMLA”), 29 U.S.C. §§ 2601, et. seq., and the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

  § 201, et seq.

         2.        Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331, and 29

  U.S.C. § 216(b).

         3.        Venue is proper in the Southern District of Florida, pursuant to 28 U.S.C. §§

  1391(b) and (c), because Plaintiff was employed by Defendant in this District; because Defendant,

  at all material times, conducted and continues to conduct business in the Southern District of

  Florida; because the acts that give rise to Plaintiff’s claims happened within the Southern District

  of Florida; and because Defendant is subject to personal jurisdiction herein.



                                                   1
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 9



         4.      All conditions precedent to this action have been performed or waived.

                                              PARTIES

         5.      Plaintiff is a resident of Broward County, Florida, over the age of 18 years and

  otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

  Defendant in its Appliance Division. Plaintiff was therefore an “employee” as defined by 29

  U.S.C. § 203(e).

         6.      Defendant is a Florida Limited Liability Company, organized and existing under

  and by virtue of the laws of Florida and registered to do business within Florida, with its principal

  place of business in Sunrise, Florida. Defendant has, at all times material hereto, conducted

  substantial and continuous business within the Southern District of Florida, and is subject to the

  laws of the United States and the State of Florida.

         7.      Defendant provides the residents and businesses of multiple counties in Florida

  with air conditioning related services and maintenance programs.

         8.      At all times relevant hereto, Defendant was a covered employer under the FLSA,

  29 U.S.C. §§ 203(d) and (s)(1) in that it had employees engaged in commerce or in the production

  of goods for commerce or had employees handling, selling, or otherwise working on goods or

  materials that have been moved in or produced for commerce by any person.

         9.      At all times material to this Complaint, Defendant has had two (2) or more

  employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

  have been moved in or produced for commerce and therefore has employees subject to the

  provisions of the FLSA, 29 U.S.C. § 203.

         10.     Defendant, upon knowledge and belief, has gross revenue which exceeds $500,000

  for each of the past three (3) years and utilizes goods in the flow of commerce across state lines.



                                                   2
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 9



         11.     Defendant, upon knowledge and belief, employed 50 or more employees for each

  working day during each of 20 or more calendar workweeks in 2019 or 2020, and therefore is a

  covered employer under the FMLA, 29 U.S.C. § 2611(4)(A)(i).

         12.     By November 2019, Plaintiff had been employed by Defendant for over 12 months,

  and he had performed at least 1,250 hours of service for Defendant during the previous 12-month

  period. Plaintiff was therefore an eligible employee under the FMLA, 29 U.S.C. § 2611(2).

                                  GENERAL ALLEGATIONS

         13.     Plaintiff worked for Defendant in the appliance division for approximately

  seventeen (17) years until his termination on or about November, 1, 2019.

         14.     During Plaintiff’s employment with Defendant, he normally started in the office

  until 9 am or 10 am and resumed his work in the field to do repairs and maintenance.

         15.     Plaintiff worked approximately 8.50 hours to 9.50 hours daily from Monday to

  Friday, and 5 hours to 7 hours on Saturdays. At the same time, Plaintiff was required to always

  remain on-call.

         16.     Defendant and its representatives knew that Plaintiff was working overtime, and

  that Federal law requires employees to be compensated at time and one-half per hour for overtime

  pay.

         17.     Defendant maintained complete control over the hours Plaintiff worked and the pay

  he was to receive.

         18.     In the course of his employment with Defendant, Plaintiff worked the number of

  hours required of him, but was not paid time and one-half for all hours worked in excess of forty

  (40) hours during a workweek.




                                                 3
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 9



          19.     The records, if any, concerning the number of hours actually worked by Plaintiff

  are in the possession, custody, and control of Defendant.

          20.     On or about July 31, 2019, Plaintiff had a heart attack, and thereafter had an open

  heart surgery on August 3.

          21.     Plaintiff requested leave for his serious health condition, which was approved.

          22.     On or about October 14, 2019, Plaintiff was released to work without restrictions,

  when Defendant assigned Plaintiff to work with another appliance technician, so that Plaintiff was

  not required to drive.

          23.     Prior to taking time off due to his surgery, Plaintiff worked and drove to different

  work sites on his own.

          24.     Within three weeks, on or about November 1, 2019, Plaintiff was advised that he

  was laid off, and that he could return when he became 100% healthy.

          25.     On or about November 7, 2019, Defendant took back the company truck and the

  keys from Plaintiff.

          26.     There is no legal, non-discriminatory reason for Defendant’s decision to terminate

  Plaintiff. Further, Defendant interfered with Plaintiff’s exercise of his FMLA rights, by failing to

  provide him with notice designating his requested time off for surgery as qualified FMLA leave.

          27.     Prior to his heart attack and informing Defendant of his need for time off due to the

  surgery, Plaintiff had no reprimands, verbal or written, in his employee file.

          28.     Plaintiff has retained the undersigned firm to prosecute this action on his behalf and

  has agreed to pay a reasonable fee for its services.

          29.     Plaintiff is entitled to his reasonable attorney’s fees and costs if he is the prevailing

  party in this action.



                                                     4
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 9



                          COUNT I – VIOLATION OF FLSA/OVERTIME

         30.     Plaintiff re-alleges and re-avers paragraphs 1 – 29 as fully set forth herein.

         31.     During the course of Plaintiff’s employment, Defendant has willfully violated the

  provisions of §7 of the FLSA [29 U.S.C. § 207] by employing workers engaged in commerce for

  workweeks longer than 40 hours without compensating them for their employment in excess of 40

  hours at a rate not less than one and one half times the regular rates for which they were employed.

         32.     During Plaintiff’s employment with Defendant, Plaintiff constantly worked over

  forty (40) hours during each work week in which he was employed. Plaintiff was only paid straight

  time and never overtime.

         33.     Plaintiff was not exempt from the overtime provision of the FLSA pursuant to 29

  U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, nor professional

  employee.

         34.     Defendant has knowingly and willfully failed to pay Plaintiff at time and one

  half of his regular rate of pay for all hours worked in excess of forty (40) per week during the

  relevant time period.

         35.     By reason of the said intentional, willful and unlawful acts of Defendant,

  Plaintiff has suffered damages plus incurring costs and reasonable attorney’s fees.

         36.     Defendant knew Plaintiff was not exempt from overtime but refused to compensate

  his hours worked in excess of forty (40) hours for each work week.

         37.     As a result of Defendant’s willful violations of the Act, Plaintiff i s entitled to

  liquidated damages.




                                                   5
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 9



         38.     Plaintiff has retained the undersigned firm to represent him in this action, and

  pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and

  costs incurred in this action from Defendant.

         WHEREFORE, for workweeks within three (3) years of filing this Complaint, Plaintiff

  EDWARD ARROYO demands judgment for:

                 a)      Overtime payment, wages, salary, lost benefits, and any other compensation

                         denied or lost to Plaintiff by reason of Defendant’s violation of the FLSA.

                 b)      Interest on the amount found due;

                 c)      Liquidated damages;

                 e)      Assessment against Defendant of reasonable costs and reasonable

                         attorney’s fees of this action; and

                 f)      Such other relief as the Court deems just and proper.

                              COUNT II: VIOLATION OF THE FMLA
                                       (INTERFERENCE)

         39.     Plaintiff re-alleges and re-avers paragraphs 1 – 29 as fully set forth herein.

         40.     Plaintiff was eligible for FMLA leave to care for his own serious medical conditions

  pursuant to 29 U.S.C. § 2612(a)(1)(D).

         41.     Defendant is a covered employer as defined by 29 U.S.C § 2611(4)(A)(i) in that,

  upon knowledge and belief, Defendant employed 50 or more employees for each working day

  during each of 20 or more calendar workweeks in 2020 or 2019.

         42.     Under the FMLA, 29 USC § 2614(a), Plaintiff had the right to take leave, and be

  restored to his position.




                                                   6
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 9



         43.     Though Defendant was well aware of Plaintiff’s need for leave for his surgery,

  Defendant, together with its agents and/or representatives, never provided Plaintiff with any notice

  about his FMLA entitlement, but instead decided to terminate him shortly upon his return.

         44.     As a direct result of his termination, Plaintiff has suffered lost wages.

         45.     Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees.

         46.     Defendant’s conduct was not done in good faith and Plaintiff is therefore entitled

  to liquidated damages in an amount equal to his loss of wages/benefits pursuant to the FMLA, 29

  U.S.C. § 2617(a).

         47.     Plaintiff has retained the services of the undersigned firm and is obligated to pay

  attorney’s fees should he recover damages from Defendant.

         48.     Should Plaintiff prevail, Plaintiff is entitled to be awarded reasonable attorney’s

  fees and the costs of this action pursuant to 29 U.S.C. § 2617(a)(3).

         WHEREFORE, Plaintiff EDWARD ARROYO requests judgment for:

                 a. Wages, salary, lost benefits, and any other compensation denied or lost to

                      Plaintiff by reason of Defendant’s violation of the FMLA, all as provided in 29

                      U.S.C. § 2617;

                 b. Interest on the amount found due;

                 c. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                 d. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                      in this action; and

                 e. Such other relief as the Court deems just and proper.




                                                   7
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 8 of 9



                           COUNT III – VIOLATION OF THE FMLA
                                      (RETALIATION)

         49.     Plaintiff re-alleges and re-avers paragraphs 1 – 29 as fully set forth herein.

         50.     Plaintiff was eligible for FMLA leave to care for his own serious medical conditions

  pursuant to 29 U.S.C. § 2612(a)(1)(D).

         51.     Defendant is a covered employer as defined by 29 U.S.C § 2611(4)(A)(i) in that,

  upon knowledge and belief, Defendant employed 50 or more employees for each working day

  during each of 20 or more calendar workweeks in 2020 or 2019.

         52.     In early August 2019, Plaintiff took leave qualified under the FMLA for his serious

  medical conditions, and returned to work without restrictions on or about October 14, 2019.

         53.     Upon Plaintiff’s return, Defendant required him to work along with another

  appliance technician, instead of working independently as Plaintiff did prior to taking leave.

         54.     Shortly after Plaintiff’s return from leave, Plaintiff was terminated.

         55.     Plaintiff was never provided any reason for his termination, and any reason claimed

  by Defendant is pretextual.

         56.      Defendant, by and through its officers, and/or supervisors, authorized, condoned,

  and/or ratified the unlawful conduct of its employees.

         57.     Defendant’s conduct was done with malice, and with disregard for Plaintiff’s

  protected rights under the FMLA. Plaintiff is therefore entitled to liquidated damages in an amount

  equal to his loss of wages/benefits pursuant to the FMLA, 29 U.S.C. § 2617(a).

         58.     Plaintiff has retained the services of the undersigned counsel and is obligated to pay

  attorney’s fees should he recovers damages from Defendant.

         59.     Should Plaintiff prevail, Plaintiff is entitled to be awarded reasonable attorney’s

  fees and the costs of this action pursuant to 29 U.S.C. § 2617(a)(3).

                                                   8
Case 0:20-cv-60094-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 9 of 9



          WHEREFORE, Plaintiff EDWARD ARROYO requests judgment for:

                  a. Wages, salary, lost benefits, and any other compensation denied or lost to

                      Plaintiff by reason of Defendant’s violation of the FMLA, all as provided in 29

                      U.S.C. § 2617;

                  b. Interest on the amount found due;

                  c. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                  d. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                      in this action; and

                  e. Such other relief as the Court deems just and proper.

                                       JURY TRIAL DEMAND

          Plaintiff EDWARD ARROYO hereby demands a trial by jury on all issues contained

   herein so triable as a matter of right.

   Dated: January 15, 2020.

                                                   LAW OFFICES OF CHARLES EISS, P.L.
                                                   Attorneys for Plaintiff
                                                   7951 SW 6th Street, Suite 112
                                                   Plantation, Florida 33324
                                                   (954) 914-7890 (Office)
                                                   (855) 423-5298 (Facsimile)

                                             By:   /s/ Charles M. Eiss
                                                   CHARLES M. EISS, Esq.
                                                   Fla. Bar #612073
                                                   chuck@icelawfirm.com
                                                   TIEXIN YANG, Esq.
                                                   Fla. Bar #1010651
                                                   tiexin@icelawfirm.com




                                                     9
